NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

R. J. REYNOLDS TOBACCO CO.,        )
                                   )
             Appellant,            )
                                   )
v.                                 )                   Case No. 2D17-797
                                   )
JAMES C. MC CABE, as Personal      )
Representative for the Estate of   )
DOROTHY J. MC CABE, deceased,      )
et al.,                            )
                                   )
             Appellee.             )
___________________________________)

Opinion filed May 18, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Charles R. A. Morse of Jones Day, New
York; Troy A. Fuhrman and Marie Attaway
Borland of Hill Ward Henderson, Tampa;
and Jason T. Burnette of Jones Day,
Atlanta, for Appellant.

George A. Vaka and Richard N. Asfar of
Vaka Law Group, P.L., Tampa; Hendrik
Uiterwyk, Anna Frederiksen-Cherry, Paul E.
Berg, and Andrew Bennett of Abrahamson
& Uiterwyk, Tampa; Gary Paige of Gordon
& Doner, P.A., Davie; and Michael J.
Trentalange of Trentalange & Kelley, P.A.,
Tampa, for Appellee.
PER CURIAM.


           Affirmed.


KELLY, KHOUZAM, and BADALAMENTI, JJ., Concur.




                                  -2-